Citation Nr: 1111057	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-24 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for hepatitis A and B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision, by the Des Moines, Iowa RO, which denied the Veteran's claim of entitlement to service connection for hepatitis type A and type B.  

In March 2010, the Veteran appeared at the Des Moines RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran does not have hepatitis type A or B that is related to his military service.  


CONCLUSION OF LAW

The Veteran does not have hepatitis A or B that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in September 2007 from the RO to the Veteran, which was issued prior to the RO decision in January 2008.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that the RO has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor his representative has contended that any evidence relative to the issue decided herein is absent from the record.  The Veteran has not been afforded an examination on the issue decided herein.  However, there is no competent evidence of a current diagnosis of a chronic hepatitis infection.  Therefore, it is not necessary for VA to schedule the Veteran for an examination on this issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA examination is required when there is evidence of an event, injury, or disease in service).  

Accordingly, the Board finds that VA has satisfied its duty in apprising the Veteran as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The Veteran's service treatment records (STRs) are silent as to any complaints, findings, or diagnoses of hepatitis A, B, or any symptoms thereof.  The Board notes in particular that the Veteran's separation report of medical examination, conducted in September 1967, noted that the Veteran's abdomen and viscera were found to be normal, and the Veteran responded "No" when asked if he had any liver problems, jaundice, or hepatitis on his September 1967 separation report of medical history.  

Post-service treatment records, including VA as well as private treatment reports, dated from February 2000 through February 2007 reflect a history of hepatitis.  On the occasion of an environmental registry examination, dated in November 2001, the Veteran reported an episode of hepatitis in 1987.  At that time, he also reported having service in Vietnam from September 1966 to September 1968.  The Veteran denied alcohol use and he has never used drugs; he did report the use of smokeless tobacco.  He reported being diagnosed with hepatitis in 1987.  On examination, no dyspepsia, no abdominal pain, diarrhea, vomiting, jaundice, hematemesis or melena was noted.  He had an enlarged liver and spleen.  The pertinent diagnosis was history of hepatitis.  

The Veteran's claim for service connection for hepatitis (VA Form 21-4138) was received in June 2007.  Submitted in support of his claim was a private hospital report, which shows that the Veteran was admitted to a hospital in September 1987 after suddenly appearing jaundiced and having elevated Bilirubin reading.  It was noted that he had a complete blood count (CBC) done some 3 days before his admission, which was basically normal; however, he felt somewhat congested in his chest.  He had a CBC done the day of the admission, which was thought to reveal that the Veteran was developing early hepatitis.  The Veteran reported that he had had pain and some soreness in the right upper quadrant.  He also gave a history of some 3 to 4 weeks earlier being at a Veteran's meeting in Texas where there were multiple types of food and exposure to many people.  Type A hepatitis was suggested and immunization of the rest of the family members was recommended.  The impression was viral hepatitis, type A.  

Also submitted in support of the claim was an internet article regarding hepatitis A from the Hepatitis Information Network, dated in April 2007.  The article noted that Hepatitis A is the most prevalent of the different type of hepatitis; it explained that Hepatitis A is mainly transmitted through the fecal-oral route, while hepatitis B and C are spread through blood or other body fluids.  

VA treatment reports dated from March 2007 through April 2009 do not reflect any clinical findings of or treatment for hepatitis A or B.  An August 2007 VA progress note reflects an assessment of adenopathy and splenomegaly, etiology undetermined; and hepatitis A by history.  Laboratory data dated in September 2007 showed that test for Hep C was negative, HBsAg (EIA) was negative, HBsAb (EIA) was negative, but hepatitis B core antibody was positive.  A CT scan of the abdomen, dated in October 2007, noted that the liver, spleen and kidney were unremarkable.  During a clinical visit in October 2007, it was noted that the Veteran was doing well.  The examiner noted that the Veteran "thinks he has chronic hepatitis.  I reassured him that he does not have chronic hepatitis."  A liver biopsy performed in May 2008 noted a clinical history of chronic hepatitis B showing chronic hepatitis, necroinflammatory grades 0 to1, stage 0.  

Received in June 2009 were treatment reports from the Social Security Administration, dated from March 2000 through December 2001.  During a disability examination in December 2001, it was noted that the Veteran had an episode of hepatitis in 1973 and has fully recovered.  

Of record is a medical statement from Dr. G. S., at the VA Health Care System, dated in October 2009, indicating that the Veteran was followed by hematology for splenomegaly and thrombocytopenia secondary to splenomegaly.  Dr. G. S. noted that the Veteran has a history of hepatitis B core antibody positive; he stated that no other cause for splenomegaly has been found.  

Received in November 2009 were VA progress notes dated from August 2008 to October 2009.  During a clinical visit in October 2009, it was noted that the Veteran was seen for a follow-up evaluation of splenomegaly; he had occasional night sweats, but no complaints of early satiety or weight loss.  It was noted that the Veteran still had no etiology for the splenomegaly with the exception of positive hepatitis B core Ag.  On examination, the abdomen was soft; liver and spleen were not enlarged, and no ascites and no abdominal tenderness were noted.  The assessment was splenomegaly of unknown etiology, probable cause not thrombocytopenia.  

Of record is an internet article from the Centers for Disease Control and Prevention regarding hepatitis.  

At his personal hearing in March 2010, the Veteran indicated that he probably developed hepatitis as a result of drinking out of the streams while stationed in Vietnam.  The Veteran reported that part of his duty included burning feces; he was detailed to this type of assignment once or twice each month.  The Veteran also reported that there were many dead bodies lying around; he was exposed to all of these things.  The Veteran stated that he came down with the chills during service, but he never thought much of these symptoms until he was hospitalized and diagnosed with hepatitis in 1987.  The Veteran indicated that he was discharged in 1967; he stated that the first time he sought treatment was in 1987.  He admitted that he never sought or received treatment in service for chills.  

III.  Analysis

Service connection may be granted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131. To establish compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) the lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

As for the merits of the Veteran's claim, the STRs do not show treatment for, or a diagnosis of, hepatitis.  The post-service medical evidence shows that in 2001, the Veteran was noted to have evidence of a past history of hepatitis; indeed, in September 1987, the Veteran was diagnosed with viral hepatitis, type A.  While testing in September 2007 did show the presence of hepatitis B core antibody, a hepatitis B antigen test was negative.  What is significant about the record is that it shows an acute onset of hepatitis A disease in 1987, many years after the Veteran's period of service and does not reflect any relationship with the Veteran's period of military service.  Although the Veteran said he had chills in service and occasionally thereafter, such a vague generalized symptom cannot be considered diagnostic of any given disease entity, and there has been no indication in the record that such a problem was diagnostic for an acute hepatitis infection that was first shown in 1987.  Indeed, there is nothing about the record to suggest that the Veteran has any residual of the hepatitis A infection he had in 1987.  

Although the Veteran has intermittently had positive testing for the hepatitis B antibody, he has never tested positive for the hepatitis B surface antigen.  During a clinical visit in October 2007, a VA examiner noted that the Veteran does not have chronic hepatitis.  As noted in the information submitted regarding hepatitis, chronic infection with hepatitis B results in a positive antigen test, which the Veteran has not had.  Consequently, all indicators, including the assessment by the VA clinician, are that the Veteran has not developed a chronic infection, but instead likely has immunity from re-infection.

The Board has considered the Veteran's contention that his claimed hepatitis A and B are related to his period of service; however, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the question of diagnosis.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim.  


ORDER

Service connection for hepatitis A or hepatitis B is denied.  



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


